Citation Nr: 1030623	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service connected hypertension.  

2.  Entitlement to service connection for tinea pedis. 

3.  Entitlement to a compensable evaluation for bilateral pes 
planus. 

4.  Entitlement to service connection for bilateral hallux 
valgus, to include as secondary to service connected pes planus 
and/or bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1978 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and December 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  

In May 2010, the Veteran testified before the undersigned during 
at hearing conducted at the RO.  A copy of the hearing transcript 
has been associated with the claims folder.  The Veteran 
submitted additional evidence at that time, along with a waiver 
of consideration by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.   It was also agreed at the hearing that the 
record would be held open for 60 days for the Veteran to submit 
additional evidence; however, no additional evidence has been 
received from either the Veteran or her representative.


FINDINGS OF FACT

1.  The competent evidence fails to show that the Veteran's sleep 
apnea is proximately caused by his hypertension, and fails to 
show that it was caused or aggravated by his active service. 

2.  The competent evidence fails to show that tinea pedis is 
related to the Veteran's active service. 

3.  The Veteran's bilateral pes planus is manifested by no more 
than moderate symptomatology, with pain on exertion and inward 
bowing of the arch on weight bearing, and degenerative arthritis.  
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep 
apnea, to include as secondary to hypertension, have not been 
met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009). 

2.  The criteria for entitlement to service connection for tinea 
pedis have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.   The criteria for a 10 percent evaluation, and no higher, 
have been met for bilateral pes planus.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist 
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 
 
With respect to the pes planus issue, it arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No 
additional discussion of the duty to notify is therefore 
required. 
 
With respect to the service connection claims, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will seek 
to provide, and of the type of information and evidence, the 
claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must 
provide such notice to the claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so VA 
must specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
Here, prior to the December 2008 RO decision in the matter, VA 
sent letters to the Veteran in May 2008 and in October 2008.  The 
May 2008 letter informed the Veteran of what evidence is required 
to substantiate the sleep apnea claim, including on a secondary 
service connection basis, and the October 2008 letter outlined 
the requirements for his bilateral foot disorder claims.  Both 
letters apprised the Veteran as to his and VA's respective duties 
for obtaining evidence.   Additionally, in both notice letters, 
VA also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with an examination in November 2008 to determine the 
nature and etiology of his bilateral foot disorders.  It is noted 
that the Veteran has indicated that his pes planus disability has 
worsened since the November 2008 VA examination; however, the 
record reflects that the Veteran failed to appear for his mostly 
recently scheduled VA examination in January 2010.  Additionally, 
the Veteran was provided another examination in February 2009 to 
determine the etiology of his sleep apnea.  The examinations are 
fully adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007). 
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
 
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 
U.S.C.A. § 3.303(b) is applicable where the evidence, regardless 
of its date, shows that the Veteran had a chronic condition in 
service or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).   
 
In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 
 
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   
 
In general, to prevail on the issue of service connection, 
generally, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102.  On the other hand, if the Board determines that 
the preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Sleep Apnea

The Veteran seeks entitlement to service connection for sleep 
apnea.  He asserts that he first became aware of his sleeping 
impairment during service and that it has become progressively 
worse since that time.  The Veteran also contends that his sleep 
apnea is related to his service-connected hypertension.

A review of the record does not show any complaints, treatment or 
diagnosis for sleep apnea in service.  The Veteran denied 
sleeping problems in reports of medical history completed 
throughout service, to include on the August 1985 medical history 
report completed just prior to separation.  Regarding respiratory 
problems, in January 1982 the Veteran was treated for a viral 
upper respiratory infection.  A September 1983 treatment record 
noted trouble breathing since prior to service, but did not 
indicated any influence on his sleep.  Subsequent service 
treatment reports, to include in July 1984, reflect additional 
breathing complaints and coughing but again there was no mention 
of sleep disturbance.
The Veteran indicated shortness of breath on the August 1985 
report of medical history, though objective findings were normal.  

The post-service treatment records show that the Veteran was 
diagnosed with moderate sleep apnea in March 2008.  The disorder 
was manifested by somnolence.  

An August 2008 VA treatment record reflected the Veteran's 
request that a VA pulmonary staff physician comment on his 
service connection claim.  The VA physician noted that sleep 
apnea could cause hypertension, but that his service-connected 
hypertension would not be the cause of the present sleep apnea.  
The VA physician further stated that he could not provide an 
opinion on whether the Veteran's sleep apnea was incurred during 
his service. 

The Veteran was afforded a VA examination in February 2009 in 
conjunction with his claim.  That examination report shows 
complaints of daytime drowsiness, which had improved with 
treatment.  The VA examiner opined that the Veteran's sleep apnea 
was not a result of or aggravation of his service- connected 
hypertension.  It was noted that untreated sleep apnea can cause 
hypertension, but sleep apnea was not caused by hypertension.  
Additionally, the VA examiner found that the sleep apnea was not 
related to the Veteran's service.  His symptomatology was more 
consistent with his obesity.  

The record does not support the finding that the Veteran's sleep 
apnea is directly related to his service.  There is no medical 
evidence of treatment, complaints or diagnosis of sleep apnea 
until 23 years after the Veteran's discharge from service.  

The evidentiary gap between the Veteran's active service and the 
earliest medical evidence of sleep apnea weighs heavily against 
the Veteran's claims on a direct basis.  A lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

In addition, the record lacks any medical evidence establishing a 
possible relationship between the Veteran's current disorder and 
his period of active service.  Rather, the VA examiner found that 
the Veteran's sleep apnea was consistent with his obesity 
disorder. 

The Board has considered Veteran's lay statements, and those of 
his fellow serviceman, that the Veteran experienced daytime 
somnolence since service.  In this regard, lay statements are 
competent evidence when they pertain to facts that are 
observeable by anyone, such as symptoms experienced or observed.   
His statements are competent evidence as to continuity of 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

In this case, the Veteran has provided testimony as to falling 
asleep at inappropriate times while in service, and the record 
contains lay statements from service members that had witnessed 
such occurrences on specific occasions.  However, even accepting 
these statements, the overall record does not indicate that a 
chronic disability manifested by somnolence was shown during 
service.  Again, separation examination contained objectively 
normal findings and the Veteran, while complaining of shortness 
of breath, expressly denied sleeping problems at the time of 
discharge.  Thus, whatever instances of in-service somnolence may 
have occurred, the weight of the evidence is against a finding 
that any chronic disability existed at separation.  This is 
further supported by the absence of complaints or findings for 
years after separation.  Moreover, lay statements attesting as to 
current symptoms are accepted as credible but current disability 
is not in dispute.  To the extent that the lay evidence asserts 
continuous symptomatology since service, in this regard the 
statements are less credible, in part because of the denial of 
sleeping problems on separation and also because the Veteran 
failed to raise a claim of service connection for sleep apnea 
until 2008, decades after service.  If he had been experiencing 
such symptoms since discharge, it is reasonable to expect that he 
would have raised a claim much sooner, especially as he had filed 
claims on other issues, demonstrating his understanding of the 
adjudication process and of his entitlement to seek benefits.

For the above reasons, continuity of symptomatology has not been 
established here, either by the clinical evidence or by the lay 
statements of record.

To the extent the Veteran himself believes that his sleep apnea 
was caused by his active service, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

Turning to the Veteran's specific contention in this matter - a 
claim of secondary service connection - the remaining question is 
whether the medical evidence supports, or is at least in 
equipoise as to, the Veteran's assertion that his sleep apnea is 
related to his service connected hypertension.  See 38 C.F.R. § 
3.310.  

In addition to the VA regulations mentioned above, a disability 
that is proximately due to or the result of a service-connected 
injury or disease shall be service connected.  38 C.F.R. § 3.310.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part of 
the original condition.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) that a 
current disability exists, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.  A disability which is aggravated by a service-
connected disorder may be service connected, but compensation is 
only available for the degree to which that condition was made 
worse by the service-connected condition - only to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310.  In such 
situation, VA laws require that the medical evidence must show a 
baseline level of severity of the nonservice-connected disease or 
injury, which is established by medical evidence created before 
the onset of aggravation.  Id.

Here, the weight of the medical evidence does not support a 
finding that Veteran's sleep apnea is proximately due to or the 
result of his service connected hypertension.  Both the Veteran's 
treating VA physician and the VA examiner ruled against the 
Veteran's claim, because sleep apnea is not caused by 
hypertension, based on their medical knowledge and experience.  
There is no medical evidence to the contrary. 

In sum, the Veteran's sleep apnea is not shown to be directly 
related to service and the preponderance of the medical evidence 
of record is against a finding that the Veteran's sleep apnea is 
proximately caused by his service-connected hypertension.  See 
38 C.F.R. § 3.310.  The claim must be denied.  See Hickson, 12 
Vet. App. at 253.

Tinea Pedis

The Veteran seeks entitlement to service connection for bilateral 
tinea pedis.  He testified that he first noticed skin disorder on 
his feet in service, at which time he treated it with a foot 
powder and kept his feet clean.  The Veteran further testified 
that he has experienced similar skin problems on his feet since 
service.  

The record shows that the Veteran has been diagnosed with 
bilateral tinea pedis.  See the report of the November 2008 VA 
examination. 

Again, the Veteran asserts that he first experienced skin 
problems on his feet in service.  The question on appeal is 
whether it is at least as likely as not that the current tinea 
pedis is related to his service.   Here, the weight of the 
evidence is against such a finding. 

First, the Veteran's service treatment records do not show any 
complaints, treatment or diagnosis for skin problems of the feet.  
He reported that he had a history of foot trouble on the August 
1985 report of medical history, but his complaints were 
associated with a history of bilateral bunions.  Additionally, 
there are no post-service clinical records demonstrating 
complaints of skin problems on the Veteran's feet. 

The first medical evidence of a skin disorder involving the feet 
is not shown until the November 2008 VA examination, which comes 
more than two decades after the Veteran's discharge from service.  
The evidentiary gap between the Veteran's active service and the 
earliest medical evidence of skin disorder on the feet weighs 
heavily against the Veteran's claims on a direct basis.  A 
lengthy period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against the 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

In addition, the record lacks any medical evidence establishing a 
possible relationship between the Veteran's current diagnosed 
disorder and his period of active service.  The November 2008 VA 
examiner opined that the Veteran's tinea pedis was not caused by 
or the result of his service.  The examiner noted that the 
service treatment records showed that the Veteran had problems 
with his feet during service, but there was no indication of a 
skin disorder on his feet.  There is no medical opinion to the 
contrary of record. 

The Board has considered the Veteran's assertions that his 
current skin disorder of the feet first manifested in service.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Here, however, 
the Veteran did not report any skin problems of the feet at 
separation.  Additionally, the Veteran failed to raise a claim of 
service connection for a skin disorder affecting the feet until 
2008, decades after service.  If he had been experiencing such 
symptoms since discharge, it is reasonable to expect that he 
would have raised a claim much sooner, especially as he had filed 
claims on other issues, demonstrating his understanding of the 
adjudication process and of his entitlement to seek benefits.

For the above reasons, continuity of symptomatology has not been 
established here, either by the clinical evidence or by the lay 
statements of record.

To the extent the Veteran himself believes that his tinea pedis 
was caused by his active service, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

In sum, the Board according finds the preponderance of the 
evidence is against a finding that the Veteran's bilateral tinea 
pedis is related to service.  See 38 C.F.R. § 3.303.  
Consequently, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). The claim must be denied.

3.  Compensable Rating for Bilateral Pes Planus

The Veteran claims that his bilateral pes planus is more severe 
than contemplated by the criteria for a noncompensable disability 
rating.  

Disability evaluations are determined by the application of the 
facts presented to a schedule of ratings that is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.  

To date, the Veteran's bilateral pes planus has been assigned a 
noncompensable percent rating under a general set of criteria 
applicable to musculoskeletal system found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.   This code section provides a 
noncompensable rating for mild pes planus with symptoms relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for unilateral or bilateral moderate pes planus, with 
weight-bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the feet.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.  Higher evaluations are warranted 
for more severe symptomatology.  See Id.  

The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of normal 
excursion of movements in different planes, weakened movement, 
excess fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Painful motion with the joint or particular pathology, 
which produces a disability, warrants the minimum compensation.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.  

In this case, the Veteran seeks a compensable evaluation 
bilateral pes planus.   He was afforded a VA examination in 
November 2008.  He presented with complaints of foot pain.  That 
examination report showed a finding of moderate bilateral pes 
planus with in bowing of the arch with weight bearing.  There was 
evidence of degenerative arthritis in the head of the first 
metatarsal, bilaterally, and callosities, but those symptoms were 
associated with the Veteran's nonservice connected hallux valgus.  
The examiner opined that the Veteran's pes planus was 
asymptomatic, and his complaints of pain and stiffness were 
attributed to his nonservice-connected bilateral hallux valgus. 

Based on the evidence of record, the Board finds that the 
symptomatology associated with the Veteran's bilateral pes planus 
more closely approximates the criteria associated with a 10 
percent evaluation under Diagnostic Code 5276.  38 C.F.R. § 
4.71a.  The November 2008 VA examination report shows moderate 
bilateral pes planus.  Although the examiner noted that his 
disability was not symptomatic, there were findings of inward 
bowing of the arch with weight bearing.  Additionally, the 
Veteran has consistently stated that he experiences intermittent 
pain with exertion.  This symptomatology more closely 
approximates the 10 percent evaluation for unilateral or 
bilateral moderate pes planus.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

At no point does the evidence of record show that a higher 
evaluation than 10 percent is warranted.  The record does not 
reflect any evidence of severe pes planus with objective evidence 
of marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  
Without evidence of such symptomatology, a higher evaluation 
under Diagnostic Code 5276 is not warranted for any portion of 
the rating period on appeal.

The Board finds that the Veteran's disability due to bilateral 
pes planus, when applied to the criteria as discussed above, more 
closely approximate the criteria for a 10 percent rating, and no 
higher.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Even 
taking the Veteran's complaints of intermittent pain with 
exertion in light of the DeLuca considerations, since there were 
no objective findings of additional function loss, a higher 
evaluation is not warranted. 

The Board has considered whether other diagnostic codes included 
within 38 C.F.R. § 4.71a are applicable to the Veteran's 
disability.   There is, however, no evidence of weak foot, claw 
foot, metatrsalgia, hammer toe, and malunion or nonunion to 
support a separation evaluation.  See Diagnostic Codes 5277- 
5279, 5283.  Additionally, the Veteran's bilateral hallux valgus 
with degenerative arthritis has not been associated with his 
service, and it is addressed in the remand portion discussed 
below.  

The Board notes that the severity of the Veteran's symptomatology 
has been relatively constant throughout the period of this 
appeal; therefore, "staged" ratings are not warranted.  38 
C.F.R. § 4.118a; Hart, 21 Vet. App. 505.  The evidence of record 
does not show that the Veteran's symptomatology has not varied 
during this appeal.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.

Finally, Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Accordingly, referral 
for extraschedular consideration is not in order.  


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for tinea pedis is denied. 

Entitlement to an initial evaluation of 10 percent, and no 
higher, for bilateral pes planus, is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 


REMAND

In addition to the claims above, the Veteran seeks entitlement to 
service connection for bilateral hallux valgus with degenerative 
joint disease.  The record shows that the Veteran had bilateral 
hallux valgus prior to his entrance into service.  See the report 
of the June 1978 enlistment examination.  He asserts that his 
bilateral hallux valgus was aggravated by his service, to include 
by his service- connected bilateral pes planus and/or bilateral 
knee disabilities.  

Based on a review of the record, the Board finds that additional 
development is needed prior to adjudication of the claim.  

In particular, clarification of the findings contained in the 
November 2008 VA examination report, as well as an additional 
medical opinion, are needed.  The November 2008 VA examination 
report shows findings of bilateral hallux valgus with severe 
degenerative arthritis in the first metararsophalangyal (MTP).  
The examiner opined that the bilateral hallux valgus was not 
aggravated by the Veteran's service, because there was no 
evidence of increase during service.  The examiner, however, 
failed to discuss the evidence of degenerative arthritis and 
whether it was related to the Veteran's service, to include 
whether it could represent a worsening of the hallux valgus.  

Moreover, the November 2008 VA examiner did not address whether 
the Veteran's bilateral hallux valgus was aggravated by his 
service-connected bilateral pes planus and/or bilateral knee 
disabilities.  A remand is required to obtain a VA opinion to 
address whether the degenerative arthritis represented a 
worsening of the hallux valgus due to the Veteran's service-
connected disabilities.  

Thus, further clarification is necessary as to the etiology of 
the Veteran's current bilateral hallux valgus and degenerative 
arthritis of the MPTs.  Medical questions cannot be answered by 
the Board itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  Therefore, 
the Board finds that another medical opinion must be obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]; see also 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's assistance in 
obtaining any outstanding pertinent medical 
treatment records. 

If any identified records cannot be obtained, 
such fact should be noted in the claims file 
and communicated to the Veteran. 

2.  Arrange for an appropriate VA examiner to 
review the claims folder, including this 
remand.  If possible, return the claims file 
to the same examiner who conducted the 
November 2008 VA examination for an addendum 
opinion, if the examiner remains available. 
The examiner should note in the examination 
report that he or she has reviewed the claims 
folder.

Based on the claims file review, the examiner 
should render a medical opinion on the 
following questions:

A.	 Is it at least as likely as not (a 50 
percent or greater probability) that the 
bilateral hallux valgus was aggravated by 
the Veteran's service-connected bilateral 
pes planus and/or bilateral knee 
disability.  The examiner is asked to 
comment on whether the degenerative 
arthritis in the MTPs illustrates a 
worsening of the hallux valgus due to the 
Veteran's service-connected disabilities.  
If aggravation is found, then the examiner 
must attempt to identify the baseline 
level of disability prior to aggravation.  

B.	 Is it at least as likely as not (a 50 
percent or greater probability) that the 
degenerative arthritis in the MTPs was 
caused by or incurred in active service, 
or was proximately due to, or aggravated 
by, the Veteran's service-connected 
bilateral pes planus and/or bilateral knee 
disability.  If aggravated, the examiner 
must attempt to identify the baseline 
level of disability prior to aggravation.  

Conduct all special studies deemed necessary 
to render the requested opinions.

A complete rationale for all opinions 
expressed should be provided. The opinions 
should address the particulars of this 
Veteran's service record, medical history, 
and the relevant medical science as 
applicable to this claim.  If the examiner 
cannot respond without resorting to 
speculation, he or she should explain why a 
response would be speculative.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  The term 
"aggravated" in the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.

3.  After the development requested above has 
been completed, review the record and 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


